Judgment *979unanimously affirmed with costs. Memorandum: On appeal from a judgment in favor of petitioner entered October 16, 1998, respondents contend that petitioner abandoned the proceeding by failing to serve respondents with a copy of the judgment with notice of entry pursuant to 22 NYCRR 202.48. Contrary to respondents’ contention, 22 NYCRR 202.48 “speaks to the period within which a proposed order or judgment reflecting the disposition of a motion or matter must be drawn by a party” (Funk v Barry, 89 NY2d 364, 366) and does not apply to service of the judgment with notice of entry upon an opposing party. We have considered respondents’ remaining contentions and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Niagara County, Fahey, J. — CPLR art 78.) Present — Wisner, J. P., Hurlbutt, Kehoe and Burns, JJ.